Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 07/07/2022.
	Claims 1 and 9 have been amended. Claims 12-13 have been added. Overall, claims 1-13 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  

Drawings
The drawings were received on 07/13/2022.  These drawings are approved.

Allowable Subject Matter
2.	The applicants’ amendments filed on 07/07/2022 have overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action mailed on 04/26/2022. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-13 are allowed over the prior art of record.


3.	The following is an examiner’s statement of reasons for allowance:
- Regarding claim 1: the prior art fails to disclose or render obvious the claimed combination including the limitation directed to a main screw oil pump comprising a second spindle provided in the first cavity, an outer surface of the second spindle being provided with a second spiral oil groove in the length direction of the second spindle, a spiral direction of the second spiral oil groove being opposite a spiral direction of the first spiral oil groove, a first end of the second spiral oil groove being communicated with the first cavity and a second end of the second spiral oil groove being communicated with the eccentric cavity; wherein when the crankshaft assembly is rotated along a first direction, the first cavity and the oil outlet hole are in fluid communication through the first spiral oil groove, such that oil entering the first cavity is permitted to flow to the oil outlet hole through the first spiral oil groove; and when the crankshaft assembly is rotated along a second direction opposite to the F:\CLIENT-MIDEA\2862\39111Z (P201802037-WO-US)\USM02040\2022-04-26 NFOA\3911 1Z_20220426_NFOARESPONSESUBMITTED.docfirst direction, the first cavity and the oil outlet hole are in fluid communication through the second spiral oil groove, such that the oil entering the first cavity is permitted to flow to the oil outlet hole through the second spiral oil groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Klein et al. (Patent Number 8,202,067B2), Tak (Publication Number KR100745712B1) and Tak (Publication Number KR100745713B1), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746